Citation Nr: 1010032	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses of $57.00 incurred with Cayuga Emergency 
Physicians, LLP, on July 1st, 2007.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to February 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2008 decisions of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Canandaigua, New York, which denied the Veteran's claim for 
reimbursement of unauthorized medical expenses incurred at a 
private hospital.

This matter was previously before the Board in January 2010, 
at which time it was remanded for additional development.  It 
is now returned to the Board.

The Board notes that the issue of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred with 
Radiology Associates of Ithaca on July 1st, 2007, was also 
previously before the Board in January 2010.  However, 
following the January 2010 Board Remand, in a January 2010 
Supplemental Statement of the Case, the VAMC granted the 
Veteran's claim as to expenses incurred with the Radiology 
Associates of Ithaca on July 1st, 2007.  As such, the issue 
is no longer before the Board.

For the sake of clarification, the Board notes that a letter 
from the VAMC dated in March 2008 indicates that a claim has 
already been approved for the Cayuga Medical Center.  The 
current appeal pertains only to a separate $57.00 bill for 
the Cayuga Emergency Physicians, LLP.  


FINDING OF FACT

The record establishes that the claim for payment or 
reimbursement for unauthorized emergency medical expenses 
incurred with Cayuga Emergency Physicians, LLP, on July 1st, 
2007, for nonservice-connected disability was not timely 
filed.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses in the amount of $57.00 incurred on July 1st, 2007, 
with Cayuga Emergency Physicians, LLP, have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.1000-1008 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Therefore, the Board's decision to proceed in 
adjudicating this claim, rather than remanding it for 
assistance or additional notification, does not prejudice the 
appellant in the disposition thereof. Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Reimbursement of Medical Unauthorized Expenses

The Veteran is seeking entitlement to payment or 
reimbursement from VA of medical expenses incurred by him on 
July 1st, 2007, with Cayuga Emergency Physicians, LLP.  The 
Veteran was treated at the Cayuga Medical Center Emergency 
Room on July 1st, 2007, following a fall from a ladder.  The 
Veteran was subsequently billed in the amount of $57.00 for 
the treatment he received from the Cayuga Emergency 
Physicians, LLP, related to the emergency treatment following 
the July 1st, 2007, fall.

A review of the file reveals that on November 14, 2007, VA 
received a Health Insurance Claim Form from the Cayuga 
Emergency Physicians, LLP.  Payment for the medical care 
rendered was denied by VA in January 2008 because the claim 
was not filed within the 90 day filing period.  In a letter 
to the VAMC dated in January 2008, the Veteran asserted that 
he had filed a claim for reimbursement on September 25, 2007.  
He included a copy of a hand written letter to the 
Canandaigua Fee Basis Unit dated September 25, 2007, in which 
he indicated that he had submitted a claim to Medicare, but 
that they would not pay.  This letter did not have a date 
stamp showing it had been received by the VAMC in September 
2007, and there was no evidence of this letter previously of 
record. Also, that letter refers only to the Cayuga Medical 
Center (a claim already allowed) and it does not reference a 
bill from the Cayuga Emergency Physicians, LLP.  

In March 2008, the VAMC continued the prior denial of the 
Veteran's claim.  In his April 2008 Appeal To Board Of 
Veterans' Appeals (VA Form 9), the Veteran reiterated that he 
filed his claim within the 90 day period and attached a copy 
of the September 25, 2007, letter as evidence of his claim.

In January 2010, the Board remanded this matter, in pertinent 
part, so that the VAMC could provide appropriate information 
as to whether the Veteran had any service-connected 
disabilities; and to develop evidence regarding whether a 
claim was filed with Medicare for payment of services 
rendered Cayuga Emergency Physicians, LLP, on July 1st, 2007, 
and of the date of the denial of any related claims thereto.  

Following a January 2010 Remand of the Board, the VAMC 
confirmed that the Veteran was not service connected for any 
disabilities.  The Veteran was provided a Supplemental 
Statement of the Case in January 2010.  The Supplemental 
Statement of the Case indicated that a call was placed to the 
Cayuga Emergency Physicians, LLP, wherein it was confirmed 
that Medicare was never billed for the episode of care as the 
Veteran did not have coverage at that time.  It was also 
confirmed that the first time that VA was billed was on 
November 14, 2007.

The record does not reflect that VA payment or reimbursement 
of the cost of the private medical care provided was 
authorized prior to the Veteran undergoing that care.  At the 
time the Veteran received care, he had not been awarded 
service connection for any disorder or disability.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions. 
There must be a showing that three criteria are met: (a) The 
care and services rendered were either: (1) for an 
adjudicated service-connected disability, or (2) for a non- 
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a Veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i); and (b) The services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (c) No VA or other Federal facilities 
were feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 
11 Vet. App. 45, 49 (1998).

Here, the care was rendered to the Veteran for treatment of 
an injury that was not for an adjudicated service-connected 
disability.  The Veteran does not have a total service-
connected disability permanent in nature, and the record does 
not indicate that this was an injury, illness, or dental 
condition in the case of a Veteran who was participating in a 
rehabilitation program and who was medically determined to be 
in need of hospital care or medical services for reasons set 
forth in 38 C.F.R. § 17.47(i).

Therefore, the Veteran does not meet at least one requirement 
for 38 U.S.C.A. § 1728.  As all three criteria must be met in 
order to establish entitlement to reimbursement for medical 
expenses under 38 U.S.C.A. § 1728, the Veteran cannot 
establish such reimbursement under this statute.  See Zimick 
v. West, 11 Vet. App. at 45, 49.

As the Veteran does not meet the criteria of 38 U.S.C.A. § 
1728, the Board will consider the criteria of 38 U.S.C.A. § 
1725.  In this regard, the Veterans Millennium Health Care 
and Benefits Act, which became effective in May 2000, 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-VA 
facility to those Veterans who are active VA health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of a VA hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2001, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725. 66 
Fed. Reg. 36,467, 36,472. Those interim regulations are now 
final, and are codified at 38 C.F.R. §§ 17.1000-1008 (2009).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
Veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  See 38 C.F.R. § 
17.1004(d).

As the claim for Cayuga Emergency Physicians, LLP was filed 
in November 2007, over 90 days after he was discharged from 
the Cayuga Medical Center Emergency Room on July 1st, 2007, 
the Veteran is ineligible to receive payment as set forth in 
38 C.F.R. § 17.1004(d).  As noted above, the September 2007 
letter which the Veteran alleges was filed within the time 
limit does not bear a date stamp and is not considered to be 
adequate proof that such a letter was actually submitted.  
Moreover, that letter refers only to the Cayuga Medical 
Center (a claim already allowed) and it does not reference a 
bill from the Cayuga Emergency Physicians, LLP.  

As the Veteran's claim failed to meet the filing requirement 
under 38 C.F.R. § 17.1004, the Board is compelled to deny the 
claim. [W]here the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v Brown, 6 Vet. 
App. 426, 430 (1994).  For these reasons, the Board finds 
that the Veteran's claim is without legal merit.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses in the amount of $57.00 incurred with Cayuga 
Emergency Physicians, LLP, on July 1st, 2007, is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


